DETAILED ACTION
This Office action is in reply to correspondence filed 2 February 2022 in regard to application no. 16/901,196.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims 15-20 were rejected under 35 U.S.C. § 101 as being directed to nonstatutory subject matter, all claims were rejected under § 101 as being directed to an abstract idea without significantly more, and all claims were rejected under § 103 based on various combinations of these references: Fowe, Bermudez, de Moura, and Tang et al.
In regard to the nonstatutory subject matter § 101 rejection, the claims were redrafted so as to render the rejection moot, and it is withdrawn.  In regard to the abstract idea § 101 rejection, though the claims continue to recite abstraction as was set forth previously, all claims now recall creating a route categorization score based on accident history for a route and a route traverse percentage, and mapping that score to a point in four-dimensional (or higher) space using a classifier.
While mapping in its simplest form can be done mentally or on paper – for instance, graphing a function in a high school algebra class is a mapping of numbers into a two-dimensional space – the process gets trickier in three dimensions; in particular a pen-and-paper attack will no longer work, since paper by its nature is two-dimensional.  However, in three dimensions, a human may be able to somehow mentally imagine such a mapping; but for four or higher dimensionality, such a mental attack is bound to be rather forlorn, as humans perceive space only in three dimensions.  As such, it does not seem to be a step that can be “practically performed in the human mind”, which is the standard set forth in MPEP § 2106.04 for analyzing claims to determine whether they lie in the “mental activity” category of abstraction.
Thus a computer performing this step is not performing a step that could, in the absence of computers, practically be performed mentally, and it thus goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  Therefore the claims integrate the abstract idea into a practical application and so are no longer directed to the abstract idea, and so the rejection is withdrawn.
In regard to § 103 and in addition to the prior art previously made of record, first, in the interview conducted 4 January 2022 and as the claims have been amended, it is now clear that the claims are directed, in the end, to selecting a vehicle, and not to selecting a route for a vehicle to travel.  
The prior art is replete with route-selection examples.  Wasserman et al. (U.S. Publication No. 2019/0311404) discloses a system that uses telematics [title], and uses “road conditions”, “weather”, “traffic conditions” and other input to select “alternative routes to a vehicle’s intended destination”. [0130] The system takes into account a driver’s “accident history”, [0122] but this is not the same as a route’s accident history, nor does it select a vehicle.
Shi (WIPO Publication No. 2018/201979) discloses a vehicle recommendation system [title] that at least provides a “plurality of candidate vehicles that meet a distance requirement” and then selecting a “target vehicle” on the basis of “passenger and driver characteristics”, [abstract] but there is no hint that Shi gives any consideration at all to the characteristics of the route the passenger is travelling. (Note: the provided translation of the first page of Shi’s application is copyright © 2022 to Clarivate Analytics, Inc.)
But none of these, alone or combined, teach every limitation of the present invention, and in particular selecting a vehicle based on a mapping into four-plus dimensional space of data relating to accidents along a particular route of travel, combined with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694